Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about September 23, 2009, which adjudicated appellant a juvenile delinquent upon her admission that she committed an act which, if committed by an adult, would constitute the crime of menacing in the second degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
Given the seriousness of the underlying offense, in which appellant brought a box cutter to school and used it to injure a classmate, along with appellant’s histoiy of violent behavior, the court properly exercised its discretion in placing appellant on probation. This was the least restrictive dispositional alternative consistent with appellant’s needs and the need for protection of the community (see Matter of Katherine W., 62 NY2d 947 [1984]), and an adjournment in contemplation of dismissal would not have been appropriate under these circumstances. Concur—Tom, J.P., Mazzarelli, Andrias, Saxe and DeGrasse, JJ.